—Determination of respondent New York City Transit Authority, dated May 23, 1991, which, after a hearing, terminated petitioner’s employment upon a finding that he violated certain departmental rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division by order of Supreme Court, Kings County [Julius Vinick, J.], entered on or about January 22, 1992), is dismissed without costs or disbursements.
The charges sustained were supported by substantial evidence. It was within the Hearing Officer’s province to credit the testimony of the eyewitness together with the hearsay testimony of the store clerk and his assistant that petitioner menaced the clerk with his firearm, and to find that petitioner discharged his firearm without authorization (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s contention that he was denied effective assistance of counsel is without merit. Additionally, we note that after full disclosure by counsel of the theoretical conflict of interest allegedly presented by representation, petitioner consented. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Ross, JJ.